Case 3:20-cv-00917-TJC-MCR Document1 Filed 08/13/20 Page 1 of 11 PagelD 1

4

= ea
' UNITED STATES DISTRICT COURT ss, B
MIDDLE DISTRICT OF FLORIDA Roe me
JACKSONVILLE DIVISION Gah
Zaz ©
UNITED STATES OF AMERICA, o8e 2
weg
Plaintiff, 20ql4S= n
v. CASE NO. 3:20-cy-)) -3d°MCR
$420,000.00
Defendant.

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM
In accordance with Rule G(2) of the Supplemental Rules for Admiralty
or Maritime Claims and Asset Forfeiture Actions, Plaintiff United States of
America brings this complaint and alleges upon information and belief as

follows:

NATURE OF THE ACTION
1. This is a civil action in rem to forfeit to the United States
$420,000.00 (Defendant Funds). This action is brought pursuant to 18 U.S.C

§ 981(a)(1)(C) because the Defendant Funds are derived from proceeds
traceable to a violation of 18 U.S.C. § 1343 (wire fraud). In addition, this

action is brought pursuant to 18 U.S.C. § 981(a)(1)(A) because the Defendant

os
Case 3:20-cv-00917-TJC-MCR Document1 Filed 08/13/20 Page 2 of 11 PagelD 2

Funds are traceable to property involved in monetary transactions in violation a
of 18 U.S.C. §§ 1956 and 1957.

JURISDICTION AND VENUE

2. The Court has subject matter jurisdiction over this action
pursuant to 28 U.S.C. § 1345, which provides the Court with jurisdiction over
all civil actions commenced by the United States, and pursuant to 28 U.S.C. §
1355, which provides the Court with jurisdiction over actions to recover or
enforce forfeitures.

3. This Court has in rem jurisdiction over the Defendant Funds
because pertinent acts giving rise to the forfeiture occurred in the Middle
District of Florida. 28 U.S.C. § 1355(b)(1)(A).

4, _- Venue properly lies in the Middle District of Florida pursuant to
28 U.S.C. § 1395(b) because the Defendant Funds were surrendered within the
district. |

3. The United States requests that the Court enter an order finding
that probable cause exists to believe that the Defendant funds are subject to
forfeiture and directing the Clerk of Court to issue an arrest warrant in rem for

the Defendant funds.
Case 3:20-cv-00917-TJC-MCR Document1 Filed 08/13/20 Page 3 of 11 PagelD 3

6. The United States will then execute the warrant on the
Defendant Funds pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule
G(3)(c).

THE DEFENDANT IN REM
7. The Defendant Funds are located in Duval County, Florida, in

the Middle District of Florida.

FORFEITURE AUTHORITY
8. Because the Defendant Funds are traceable to proceeds of wire
| fraud, they are subject to civil forfeiture to the United States pursuant to 18

U.S.C. § 981(ay(1XO), which states the United States may civilly forfeit
property which constitutes, or is derived from proceeds of “specified unlawful
activity,” as defined in 18 U.S.C. § 1956(c)(7). Section 1956(c)(7) defines

. “specified unlawful activity” to include activities described in section 1961(1),
such as violations of 18 U.S.C. § 1343 (wire fraud). -

9. Because the Defendant Funds are traceable to property involved
in money laundering, they are subject to civil forfeiture to the United States
pursuant to 18 U.S.C. § 981(a)(1)(A), which states the United States may
civilly forfeit any property, real or personal, involved in a transaction or
attempted transaction in violation of 18 U.S.C. §§ 1956(a)(1)(B)G) and/or

1957, or any property traceable to such property.
3
Case 3:20-cv-00917-TJC-MCR Document1. Filed 08/13/20 Page 4 of 11 PagelD 4

10. Specific details of the facts supporting the forfeiture of the
Defendant Funds have been provided by United States Secret Service Special
Agent Jeffrey Boothe (SA Boothe), who obtained the information through
investigation, reviewing documents, and communicating with witnesses and
other law enforcement officers.

11. The facts set forth below are not all the facts gathered by law
enforcement during the investigation. Rather, as required by Rule G(2)(f), the
facts set forth herein support a reasonable belief that the government will be
able to meet its burden of proof at trial. Specifically, that the government will
be able to show by a preponderance of the evidence that the Defendant Funds
are subject to forfeiture, pursuant to 18 U.S.C. §§ 981(a)(1)(C) and
981(a)(1)(A).

FACTS

12. SA Boothe is a Senior Special Agent with the United States
Secret Service (USSS) and has been so employed since April 1999. He is
currently assigned to the J acksonville, Florida Field Office of the USSS. He
received law enforcement instruction at the South Carolina Criminal Justice
Academy, Columbia, SC, attended the Criminal Investigator Training
Program at the Federal Law Enforcement Training Center, Glynn County,

Georgia, and the USSS Special Agent Training Course in Beltsville,

4
Case 3:20-cv-00917-TJC-MCR Document1 Filed 08/13/20 Page 5 of 11 PageID 5

Maryland. He has attended a variety of training regarding investigative
techniques involving fraud related crimes, including wire fraud, access device
fraud, bank fraud, money laundering, and asset forfeiture. As part of his
duties as a Special Agent, he has investigated and assisted in the investigation
of matters involving wire fraud, bank fraud, money laundering, and asset
forfeiture.

13. To summarize the scheme forming the basis for forfeiture of the
Defendant Funds, Raymond L. Hutchins, Sr., a Certified Public Account,
now deceased, defrauded long-standing clients in a wire fraud and money-
laundering scheme from at least 2010 through mid-2016. His defrauded clients
were:

(a) the Cynthia L. Baker Trust, for the benefit of Edward L.
Baker (C.L. Baker Trust), and Edward L. Baker,
individually, of Jacksonville, Florida. The total
approximate loss to the Baker Trust is approximately
$6,591 ,862.09;

(b) the Wallace Joint Trust and its Sub-trusts (The Wallace
Trust) and Edna B. Wallace, individually (who died on
April 28, 2014) of Jacksonville, Florida. The total
approximate loss to the Wallace Trust is $2,602,572.33;
and

(c) the Robert L. Kirk Trust (R.L. Kirk Trust), and Robert L.
Kirk, individually (who died in December 2017) of
Washington, D.C. The total approximate loss to the Kirk
Trust was $2,872,237.69.
Case 3:20-cv-00917-TJC-MCR Document1 Filed 08/13/20 Page 6 of 11 PagelD 6

14. Hutchins, Sr. had two separate schemes. He fraudulently over-
paid federal income taxes on behalf of the C.L. Baker Trust and Baker,
individually, with Baker funds. He then received IRS refund checks and
deposited the funds into accounts he fraudulently opened in the names of the
C.L. Baker Trust and Baker, individually. Additionally, Hutchins, Sr. illegally
wired funds from the legitimate bank accounts of the Wallace and Kirk Trusts
and Wallace and Kirk, individually, into accounts he fraudulently opened in
the names of these Trusts or into accounts in the names of Kirk and Wallace,
individually, over which he exercised a Power of Attorney.

15. Hutchins, Sr. opened accounts in his own name and in the names
of purported entities he owned, which did not appear to be legitimately
functioning companies. Rather, it appears that Hutchins, Sr. created the
entities and bank accounts for those entities to facilitate the laundering of the
wire fraud proceeds.

16. Hutchins, Sr. deposited proceeds from the two fraud schemes
into the accounts he had opened, and he conducted a complex web of wire
transfers of scheme proceeds among the various accounts, commingling assets
belonging to all three Trusts. He, thus, laundered the funds among these

different accounts, concealing and disguising the nature, the location, the
Case 3:20-cv-00917-TJC-MCR Document 1 Filed 08/13/20 Page 7 of 11 PagelD 7

‘source, the ownership and/or control of the proceeds. The schemes involving
the Kirk Trust originated as early as 2001 and 2010 for the Baker Trust.

17. Financial tracing for purposes of this case and the related civil
forfeiture case, discussed below, focused on the time period of December 31,
2013 until the death of Hutchins, Sr. on June 7, 2016, during that time the
personal and business accounts controlled by Hutchins, Sr. (referred to in
general as the Hutchins’ accounts) received over $22.5 million in deposits,
which included significant transfers of the same money between the accounts.
The total non-laundered deposits were in excess of $9.2 million; of this
amount over $8.7 million consisted of direct proceeds of the schemes to
defraud Wallace, Kirk, and Baker. The direct proceeds and laundered funds
were used to purchase vehicles, watercraft, personal tangible property,
securities and assets, and real property. Some of this property was the subject
of the related civil forfeiture case, United States v. $3,749, 960. 40, et al, Case No.
3:19-cv-564-J-34PDB. The United States incorporates by reference herein the -
Complaint in that case. Doc. 1.

| 18. One of the companies Hutchins, Sr. formed was Hutchins
Investments, dba CPA Excavating, a company which essentially had no
legitimate earnings. The Defendant Funds are traceable to a portion of the

equity in a piece of real property, which was purchased with funds from the
Case 3:20-cv-00917-TJC-MCR Document 1 Filed 08/13/20 Page 8 of 11 PagelID 8

account of Hutchins Investments, dba CPA Excavating (Regions ~8203),
consisting of illegal proceeds that Hutchins, Sr. had obtained in violation of 18
U.S.C. § 1343 and funds laundered by Hutchins, Sr. in violation of 18 U.S.C.
§§ 1956 and 1957.

19. The balance of Regions ~ 8203 on December 22, 2011, was
$20.00. After that, deposits and transfers of over $5,300,000.00 were made
into the account. Of the deposits, $4,147,791.00 consisted of laundered
transfers from other Hutchins controlled accounts, and $35,499.13 in scheme
proceeds were directly traceable to the legitimate Wallace Trust account.
Thus, $4,183,291.00!, or 79% of the total deposits into this account, consisted
of layered funds and fraudulent transfers from the Wallace Trust account.

20.. Over $1,044,424.00 of the deposits into Regions ~8203 were in
the form of checks written to CPA Excavating or to Hutchins Investments,
another of the Hutchins’ companies, which were written from other Flutchins’
accounts containing g scheme proceeds and/or were involved in laundering
accounts. |

21. Onor about August 6, 2015, Hutchins, Sr.’s son, unaware of his

father’s crimes, used funds directly from Regions ~8203 to purchase a

 

1 The source and legitimacy of the remaining deposits is still under investigation.
However, Hutchins Investments never declared income.

8
Case 3:20-cv-00917-TJC-MCR Document 1 Filed 08/13/20 Page 9 of 11 PagelD 9

personal residence located at 3943 Barcelona Avenue, Jacksonville, FL. The
son made two separate payments from Regions ~8203 to purchase the
property: (1) he transferred $20,000.00 from Regions ~8203, to his personal
Regions Bank account ~7402 (Regions ~7402) on July 2, 2015, and then on
July 6, 2015, R.H.Jr. wired the $20,000.00 from Regions ~7402 to Servicelink
LLC, as a down payment for the real property; and (2) on August 6, 2015, he —
wired $400,580.78 from Regions ~8203 to PNC Bank to complete the
purchase of the defendant real property.

22. Hutchins Investment’s accounting records identify the funds used
to purchase the Barcelona Avenue property as a separate loan account due
from the son and his wife, who had not repaid the loan when Hutchins, Sr.
died.

23. Since the real property at 3943 Barcelona Avenue was purchased.
with funds from an account in which the majority of the deposits consisted of
scheme proceeds and of laundered funds, the Defendant Funds, which
represents current equity in the real property, is subject to forfeiture under 18
U.S.C. § 981(a)(1)(c) as funds traceable to the proceeds of violations of 18
U.S.C. § 1343 and 18 U.S.C. § 981(a)(1)(A) as property traceable to property
involved in money laundering in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i) and

1957.
Case 3:20-cv-00917-TJC-MCR Document1 Filed 08/13/20 Page 10 of 11 PagelD 10

24. Further, the owners of the Defendant Funds consent to the

forfeiture sought in the instant complaint and contemporaneously herewith are

filing a Consent for Forfeiture of the funds.

CONCLUSION

WHEREFORE, pursuant to Supplemental Rule G, Plaintiff, United

States of America, requests that this Court initiate a process of forfeiture

against the Defendant Funds and duly notice all interested parties to appear

and show cause why the forfeiture should not be decreed.

The United States further requests that the Court order the Defendant

Funds forfeited to the United States for disposition according to law, and that

the United States have such other relief as this case may require.

Dated: August | 3 2020.

Respectfully submitted,

~ MARIA CHAPA LOPEZ

United States Attorney

 Bmuce A: blob

10

 

BONNIE A. GLOBER

Assistant United States Attorney
Florida Bar No. 0748307

300 N. Hogan Street, Suite 700
Jacksonville, Florida 32202
Telephone: (904) 301-6300
Facsimile: (904) 301-6310
E-mail: bonnie.glober@usdoj.gov
Case 3:20-cv-00917-TJC-MCR Document 1 Filed 08/13/20 Page 11 of 11 PagelD 11

VERIFICATION
Pursuant to 28 U.S.C. § 1746, I, Jeffrey Boothe, declare under the penalty
of perjury, that I am a Special Agent with the United States Secret Service. I
have read the foregoing Verified Complaint for Forfeiture in Rem and know the
contents thereof, and that the matters contained in the Verified Complaint are
true to my knowledge and belief.
I have acquired my knowledge in this matter through my personal
experience, observation, and investigation, and through information conveyed to
“me by other law enforcement officers, as well as information contained: in. the
official files and records of the United States.
Executed this 4 day of Aves , 2020.

  
   

nited States Secret Service

11
Case 3:20-cv-00917-TJC-MCR Document 1-1 Filed 08/13/20 Page 1 of 1 PagelD 12

JS 44 (Rev. 12/07)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
‘ourt for the purpose of initiating

by local rules of court. This form, approved by the Judicial Conference of the United
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

tates in S

eptember 1974, is required for the use of the Clerk o

 

I. (a) PLAINTIFFS
UNITED STATES OF AMERICA

{b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorney’s (Firm Name, Address, and Telephone Number)

AUSA Bonnie A. Glober, U.S. Attorney’s Office, 300 N. Hogan Street,
Suite 700, Jacksonville, FL 32202 (904) 301-6300

 

DEFENDANTS
$420,000.00

Attorneys (If Known)

 

County of Residence of First Listed Defendant

Duval County

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

Alex King, Esquire, Monroe & King, 200 E. Forsyth Street,
Jacksonville, FL 32202 (904) 474-3115

 

II. BASIS OF JURISDICTION | (Place an“X” in One Box Only)

 

I. CITIZENSHIP OF PRINCIPAL PARTIES Place an“X” in One Box for Plaintiff

 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
{Xl US. Government © 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 41 C8 1 Incorporated or Principal Place g4 a4
of Business In This State
G2 US. Government O 4 Diversity Citizen of Another State O 2 © 2 Incorporated ane Principal Place os 75
Defendant : - : ws : of Business In Another State
(indicate Citizenship of Parties in ftem II)
Citizen or Subject of a O03 © 3 Foreign Nation a6 O6
Foreign Country
TV. NATURE OF SUIT (Place an “X" in One Box Only}

CONTRACT ee TORTS _ _)FORFEFTURE/PENALTY -- BANKRUPTCY. : OTHER STATUTES ]
G 110 Insurance PERSONAL INJURY PERSONALINJURY = [CJ 610 Agriculture 1 422 Appeal 28 USC 158 © 400 State Reapportionment
CF 120 Marine 310 Airplane O 362 Personal Injury - (7 620 Other Food & Drug O 423 Withdrawal O 410 Antitrust
0 130 Miller Act QO 315 Airplane Product Med. Malpractice | 625 Drug Related Seizure 28 USC 157 O 430 Banks and Banking
0 140 Negotiable Instrument Liability O 365 Personal [njury - of Property 2t USC 881 O 450 Commerce
0 150 Recovery of Overpayment | 320 Assault, Libel & Product Liability CO 630 Liquor Laws T PROPERTY RIGHTS._- |‘ 460 Deportation

& Enforcement of Judgment Slander 368 Asbestos Personal [CO 640 RR. & Truck OG 820 Copyrights O 470 Racketeer Influenced and
© 15t Medicare Act OF 330 Federal Employers’ Injury Product CO) 650 Airline Regs. O 830 Patent Corrupt Organizations
O 152 Recovery of Defaulted Liability Liability C 660 Occupational CJ 840 Trademark C) 480 Consumer Credit
Student Loans O 340 Marine PERSONAL PROPERTY Safety/Health {1 490 Cable/Sat TV
(Excl. Veterans) G 345 Marine Product © 370 Other Fraud && 690 Other 810 Selective Service
© 153 Recovery of Overpayment Liability O 391 Truth in Lending _ LABOR SOCIAL SECURITY. 0 850 Securities‘Commodities/
of Veteran’s Benefits G 350 Motor Vehicle © 380 Other Personal 0 710 Fair Labor Standards 1 861 HEA (1395ff)) Exchange
0 160 Stockholders’ Suits G 355 Motor Vehicle Property Damage Act © 862 Black Lung (923) © 875 Customer Challenge
© 190 Other Contract Product Liability [) 385 Property Darnage 0 720 Labor/Mgmt. Relations [0 863 DIWC/DIWW (405(g)) 12 USC 3410
C 195 Contract Product Liability | 360 Other Personal Product Liability 0 730 Labor/Mgmt.Reporting 0 864 SSID Title XVI CO 890 Other Statutory Actions
CF 196 Franchise Injury & Disclosure Act (7_865 RSI (405(g)) 0 891 Agricultural Acts
-_ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |0 740 Railway Labor Act FEDERAL TAX SUITS 0 892 Economic Stabilization Act
G 210 Land Condemnation 1 441 Voting {J 510 Motions to Vacate [C) 790 Other Labor Litigation O 870 Taxes (U.S. Plaintiff 0 893 Environmental Matters
220 Foreclosure O 442 Employment Sentence 0 79] Empl. Ret. Inc. or Defendant) O 894 Energy Allocation Act
230 Rent Lease & Ejectment | 443 Housing/ Habeas Corpus: Security Act O 871 IRS—Third Party ( 895 Freedom of Information
G 240 Torts to Land Accommodations 530 General 26 USC 7609 Act
G 245 Tort Product Liabitity O 444 Welfare (535 Death Penalty 2. ., IMMIGRATION = © 900Appeal of Fee Determination
9 290 All Other Real Property | 445 Amer. w/Disabilities - {J 540 Mandamus & Other [O 462 Naturalization Application Under Equal Access
‘ Employment J 550 Civil Rights OF 463 Habeas Corpus - to Justice
{9 446 Amer. w/Disabilities - [[ 555 Prison Condition Alien Detainee OF 950 Constituionality of
Other CF 465 Other immigration State Statutes
1 440 Other Civil Rights Actions

 

 

 

 

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)
(K1 Original C1 2 Removed from O 3. Remanded from O14
Proceeding State Court Appellate Court

Reinstatedor [J 5

Reopened (speci

Transferred from
another district

fy)

Litigation

O 6 Multidistrict

Appeal to District
hudge from
Magistrate
Judgment

7

 

VI. CAUSE OF ACTION

Brief description of cause:
civil forfeiture in rem

O CHECK IF THIS IS A CLASS ACTION

 

VIE. REQUESTED IN

Cite the U.S. Civil Statute under which you are ine
18 U.S.C. 981(a)(1}(C) and 18 U.S.C. 981{

aia)

DEMAND S$

(Do not cite jurisdictional statutes unless diversity):

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER F.R.C_P. 23 JURY DEMAND: (Yes No
VII. RELATED CASE(S)
IF ANY (See instructions): TUDGE Marcia Morales Howard DOCKET NUMBER 3:19-cv-564-J-34PDB
DATE SIGNATURE OF ATTORNEY OF RECORD
3| 13] Zo Comune U. Sober
FOR OFFICE USE ONLY .

 

RECEIPT # AMOUNT APPLYING IFP

JUDGE

MAG. JUDGE
